Exhibit 10.1
 
Vindex Energy Corporation
300 Corporate Centre Drive
Scott Depot, WV 25560 - 304-760-2621


June 8, 2010


Via Certified Mail
Return Receipt Requested, Postage Prepaid


Douglas Coal Company
Attn: Mr. Christopher J. Polino, President
P. O. Box 230
Elkins, West Virginia  26241




Subject:
Notification of extension of Coal Lease And Mining Agreement (“Agreement”)
(Lessee’s reference:  MDL-710-Vindex-Douglas) effective September 21, 1995 and
recorded by Memorandum of Lease in Garret County, Maryland at Liber 662 Page
733, which lease was originally between Douglas Coal Company, Lessor, and
Patriot Mining Company, Inc., Lessee, and subsequently assigned to Vindex Energy
Corporation by Assignment Of Lease dated June 17, 2005



Dear Mr. Polino:


Pursuant to Article 17 of the Lease, Vindex Energy Corporation, on behalf of
itself and its Assignor, Patriot Mining Company, Inc., hereby exercises its
option to extend the term of the Lease for the additional five (5) year renewal
term of September 21, 2010 through September 20, 2015.


If you should have any questions, please feel free to call.


Sincerely,


/s/ Christina T. Brumley


Christina T. Brumley
Assistant Secretary
 
 
cc:  Charles G. Snavely (via e-mail)
       Michael P. Moore (via e-mail)
       Samuel R. Kitts (via e-mail)
       James V. Lawson (via e-mail)

